UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DURVEN CARL DAWES,

                             Plaintiff,                             20-CV-1417 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
NEW YORK HOUSING AUTHORITY, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but he fails to provide responses to all the relevant

questions, and the responses he does provide do not establish that he is unable to pay the filing

fees. Plaintiff states that he is unemployed but does not indicate his last date of employment or

his gross monthly wages at the time. He checks the boxes on the form to indicate that he receives

income from “[r]ent payments, interest, or dividends” and public benefits, but he does not

answer the following question asking for the source and amount of money he receives. Where

asked to describe any property he owns, Plaintiff appears to indicate that he owns artwork worth

$1 million. Finally, Plaintiff states that his son and daughter are financially dependent on him,

but he does not provide answers to the questions asking him to list his monthly living expenses

and any other debts or financial obligations. Because Plaintiff has fails to provide sufficient

information on his finances, the Court is unable to conclude that he does not have sufficient

funds to pay the relevant fees.
       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-1417 (CM), and address the

deficiencies indicated above by fully answering each question on the IFP application and

providing facts to establish that he is unable to pay the filing fees. If the Court grants the

amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See

28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 21, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
